J-S76019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

STEPHEN JAMES CHAPMAN

                            Appellant                 No. 921 WDA 2014


              Appeal from the Judgment of Sentence May 9, 2014
               In the Court of Common Pleas of Crawford County
              Criminal Division at No(s): CP-20-SA-0000037-2013


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OLSON, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED FEBRUARY 4, 2015

       The trial court convicted Appellant, Stephen James Chapman, of the

summary offense of driving while operating privilege is suspended, DUI

related. See 75 Pa.C.S.A. § 7543(b)(1). Chapman does not dispute that his

driver’s license was suspended at the time of the incident. On appeal,

Chapman simply maintains that the Commonwealth presented insufficient

evidence to sustain the conviction as “there was no direct evidence that [he]

operated the vehicle in question.”1 Appellant’s Brief, at 3.

       The Commonwealth need not produce direct evidence that Chapman

operated the vehicle, “but may instead rely on circumstantial evidence
____________________________________________


1
  For our standard of review, see Commonwealth v. Harden, 103 A.3d
107, 111 (Pa. Super. 2014).
J-S76019-14


creating the inference that the vehicle had been in motion in order to meet

its evidentiary burden.” Commonwealth v. Herb, 852 A.2d 356, 361 (Pa.

Super. 2004) (citation omitted).

      Here, Trooper John Michalak testified that he observed a parked

minivan situated partially in the lane of travel. There was no one in the

minivan. The only person in the vicinity was a man, later identified as

Chapman, across the road using a cell phone. Chapman informed the

trooper that he had been driving a group of Amish home and that the vehicle

broke down. See N.T., Summary Appeal Hearing, 5/9/14, at 7-8, 11. The

passengers were no longer there as someone else came and picked them up.

      Chapman’s argument centers on the fact that Trooper Michalak did not

observe him driving the minivan firsthand. But he did not need to. There is

an abundance of circumstantial evidence that Chapman was the driver:

Chapman admitted to the trooper that he was the driver of the vehicle;

there were no other people present on the rural stretch of road; and the

vehicle was left partially in the lane of travel. The trial court credited Trooper

Michalak’s testimony. See Trial Court Opinion, 7/14/14, at 3.

      The Commonwealth presented sufficient evidence to sustain the

conviction.

      Judgment of sentence affirmed.




                                      -2-
J-S76019-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2015




                          -3-